
	
		II
		111th CONGRESS
		1st Session
		S. 1581
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 5, 2009
			Mr. Crapo (for himself
			 and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve the amendments made by the No
		  Child Left Behind Act of 2001.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing Flexibility for Effective
			 Schools Act.
		2.ReferencesExcept as otherwise specifically provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		3.Adequate yearly progress
			(a)AccountabilitySection 1111(b)(2) (20 U.S.C. 6311(b)(2))
			 is amended—
				(1)in subparagraph (I)(ii)—
					(A)by striking 95 percent the
			 first place the term appears and inserting 90 percent (which percentage
			 shall be based on criteria established by the State in the State plan);
			 and
					(B)by striking 95 percent the
			 second place the term appears and inserting 90 percent;
					(2)by redesignating subparagraph (K) as
			 subparagraph (N); and
				(3)by inserting, after subparagraph (J), the
			 following:
					
						(K)Single count of studentsIn meeting the definition of adequate
				yearly progress under subparagraph (C), a student who may be counted in 2 or
				more groups described in subparagraph (C)(v)(II), may be counted as an equal
				fraction of 1 for each such group.
						(L)Students with disabilities requiring
				alternate assessmentsNotwithstanding any other provision of this
				part, a State may implement the amendments made to part 200 of title 34, Code
				of Federal Regulations on December 9, 2003 (68 Fed. Reg. 68698) (related to
				achievement of students with significant cognitive disabilities), as if such
				amendments—
							(i)permitted the proficient or advanced scores
				on alternate assessments of not more than 3.0 percent of all tested students to
				be considered as proficient or advanced, respectively, for the purposes of
				determining adequate yearly progress, except that—
								(I)any assessment given to any such so
				considered student for the purposes of determining such adequate yearly
				progress shall be required by the individualized education program of such so
				considered student;
								(II)the individualized education program shall
				reflect the need for any such alternate assessment based on the evaluation of
				such so considered student and the services provided such so considered student
				under section 614 of the Individuals with Disabilities Education Act;
				and
								(III)the individualized education program shall
				include written consent from the parent of such so considered student prior to
				such alternate assessment being administered;
								(ii)used the term students requiring
				alternate assessments in lieu of the term students with the most
				significant cognitive disabilities; and
							(iii)permitted the eligibility, of such so
				considered students to have the students' scores of proficient or advanced on
				alternate assessments counted as proficient or advanced for purposes of
				determining adequate yearly progress, to be determined by the State educational
				agency, except that such eligibility shall, at a minimum, include—
								(I)such so considered students who are
				receiving services pursuant to a plan required under section 504 of the
				Rehabilitation Act of 1973;
								(II)the students described in subclause (I) who
				are assessed at a grade level below the grade level in which the students are
				enrolled (out of level assessments); and
								(III)the students described in subclause (I) who
				are considered students with the most significant cognitive disabilities, as
				defined by the State educational agency, on the day before the date of
				enactment of the Enhancing Flexibility for
				Effective Schools Act.
								(M)Other measures of adequate yearly
				progressNotwithstanding any
				other provision of this paragraph, a State may establish in the State plan an
				alternative definition of adequate yearly progress, subject to approval by the
				Secretary under subsection (e). Such alternative definition may—
							(i)include measures of student achievement
				over a period of time (such as a growth model or value added accountability
				system) or the progress of some or all of the groups of students described in
				subparagraph (C)(v) to the next higher level of achievement described in
				subparagraph (II) or (III) of paragraph (1)(D)(ii) as a factor in determining
				whether a school, local educational agency, or State has made adequate yearly
				progress, as described in this paragraph; or
							(ii)use the measures of achievement or the
				progress of groups described in clause (i) as the sole basis for determining
				whether the State, or a local educational agency or school within the State,
				has made adequate yearly progress, if—
								(I)the primary goal of such definition is that
				all students in each group described in subparagraph (C)(v) meet or exceed the
				proficient level of academic achievement, established by the State, not later
				than 12 years after the end of the 2001–2002 school year; and
								(II)such definition includes intermediate
				goals, as required under subparagraph
				(H).
								.
				(b)AssessmentsSection 1111(b)(3)(C) (20 U.S.C.
			 6311(b)(3)(C)) is amended—
				(1)in clause (ix), by striking subclause (III)
			 and inserting the following:
					
						(III)the inclusion of limited English proficient
				students, who—
							(aa)may, consistent with paragraph (2)(M), be
				assessed, as determined by the local educational agency, through the use of an
				assessment which requires achievement of specific gains for up to 3 school
				years from the first year the student is assessed for the purposes of this
				subsection;
							(bb)may, at the option of the State educational
				agency, be assessed in the first year the student attends school in the United
				States (not including the Commonwealth of Puerto Rico); and
							(cc)shall not be included in any calculation of
				an adequate yearly progress determination when the student is in the first year
				of attendance at a school in the United States (not including the Commonwealth
				of Puerto Rico).
							;
				and
				(2)in clause (x), by inserting of
			 clause (ix) after subclause (III).
				(c)Regulations affecting limited English
			 proficient children and children with disabilitiesSection
			 1111 (20 U.S.C. 6311) is amended by adding at the end the following:
				
					(n)Codification of regulations affecting
				limited English proficient childrenNotwithstanding any other provision of this
				part, this part shall be implemented consistent with the amendments proposed to
				part 200 of title 34 of the Code of Federal Regulations on June 24, 2004 (69
				Fed. Reg. 35462) (relating to the assessment of limited English proficient
				children and the inclusion of limited English proficient children in
				subgroups), as if such amendments permitted students who were previously
				identified as limited English proficient to be included in the group described
				in subsection (b)(2)(C)(v)(II)(dd) for 3 additional years, as determined by a
				local educational agency (based on the individual needs of a child) for the
				purposes of determining adequate yearly
				progress.
					.
			4.School improvement and public school
			 choiceSection 1116(b) (20
			 U.S.C. 6316(b)) is amended—
			(1)in paragraph (1)—
				(A)in subparagraph (A), by inserting
			 (in the same subject for the same group of students, as described in
			 section 1111(b)(2)(C)(v)) after 2 consecutive
			 years;
				(B)in subparagraph (E)(i)—
					(i)by striking In the case and
			 inserting Except as provided in subparagraph (G), in the case;
			 and
					(ii)by striking all students enrolled in
			 the school with the option to transfer to another public school and
			 inserting students who failed to meet the proficient level of
			 achievement on the assessments described in section 1111(b)(3), are enrolled in
			 the school, and are in the group whose academic performance caused the
			 identification under this paragraph, with the option to transfer to one other
			 public school identified by and ; and
					(C)by adding at the end the following:
					
						(G)OptionsA local educational agency may offer
				supplemental educational services as described in subsection (e) in place of
				the option to transfer to another public school described in subparagraph (E),
				for the first school year a school is identified for improvement under this
				paragraph.
						;
				(2)in the matter preceding subparagraph (A) of
			 paragraph (5), by inserting for the same group of students after
			 adequate yearly progress; and
			(3)in the matter preceding clause (i) of
			 paragraph (7)(C), by inserting for the same group of students
			 after adequate yearly progress.
			5.Supplemental educational
			 servicesSection 1116(e)(4)
			 (20 U.S.C. 6316(e)(4)) is amended—
			(1)in subparagraph (B), by inserting
			 (developed through consultation with local educational agencies in the
			 State) after objective criteria;
			(2)in subparagraph (D), by striking
			 and after the semicolon;
			(3)in subparagraph (E), by striking the period
			 and inserting at the end ; and; and
			(4)by adding at the end the following:
				
					(F)develop procedures by which a local
				educational agency may—
						(i)present complaints, and documentation of
				such complaints, to the State educational agency regarding the qualification,
				operation, and evaluation—
							(I)of approved providers; and
							(II)providers of supplemental educational
				services seeking to become approved providers under this subsection; and
							(ii)demonstrate to the State educational agency
				that a provider of supplemental educational services should not be approved to
				provide supplemental educational services under this subsection to any students
				attending the schools served by the local educational
				agency.
						.
				
			6.Flexibility for special education middle or
			 secondary school teachersSection 9101(23)(B)(ii) (20 U.S.C.
			 7801(23)(B)(ii)) is amended—
			(1)in subclause (I), by striking
			 or after the semicolon;
			(2)in subclause (II), by striking ;
			 and and inserting ; or; and
			(3)by adding at the end the following:
				
					(III)in the case of a special education teacher,
				obtaining a State special education certificate that qualifies the teacher to
				teach special education in the State;
				and
					. 
			
